United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                     February 20, 2003


                                           Before

                            Hon. RICHARD A. POSNER, Circuit Judge

                            Hon. DANIEL A. MANION, Circuit Judge

                            Hon. DIANE P. WOOD, Circuit Judge


No. 01-4089

LUDMILLA ZURBA,                                     Appeal from the United States District
    Plaintiff-Appellee,                             Court for the Northern District
                                                    of Illinois, Eastern Division.
      v.
                                                    No. 99 C 3586
UNITED STATES OF AMERICA,
     Defendant-Appellant.                           Matthew F. Kennelly,
                                                    Judge.



                                         ORDER

      The Opinion of this court issued on February 7, 2003 should be amended as follows:

              Within the caption “Matthew J. Kennelly, Judge” should be
              changed to read: “Matthew F. Kennelly, Judge.”